Spring, J.
(dissenting):
The relator performed the duties of janitor, which was a mére employment and not one of the offices enumerated in the village charter. It existed in name, but there was no pound and no services had been performed in connection with it for several years; When; the relator was employed it was expected he would act as janitor, and he did so. When it was deemed necessary to displace him.the position of poundmaster was resurrected to give a- pretext for his summary removal. He was employed as janitor but removed' *75as a poundmaster in order to evade the preference to which lie was entitled as a veteran.
The order granting the peremptory writ of mandamus should be affirmed, with ten dollars costs and disbursements to the relator.
Adams, P. J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion for peremptory writ of mandamus denied, with ten dollars costs,: without prejudice to the respondent’s right to move for an alternative writ if so advised.